Name: Council Regulation (EU) NoÃ 1261/2013 of 2Ã December 2013 amending Regulation (EC) NoÃ 723/2009 concerning the Community legal framework for a European Research Infrastructures Consortium (ERIC)
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  cooperation policy;  legal form of organisations;  economic geography;  civil law;  research and intellectual property
 Date Published: nan

 6.12.2013 EN Official Journal of the European Union L 326/1 COUNCIL REGULATION (EU) No 1261/2013 of 2 December 2013 amending Regulation (EC) No 723/2009 concerning the Community legal framework for a European Research Infrastructures Consortium (ERIC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 187 and 188 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Parliament, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions, Whereas: (1) Council Regulation (EC) No 723/2009 (2) establishes a legal framework laying down the requirements and procedures for, and the effect of, setting up a European Research Infrastructure Consortium (ERIC). (2) The support and development of research infrastructures in Europe has been an ongoing objective of the Union, as last reflected in Decision No 1982/2006/EC of the European Parliament and of the Council (3) and, in particular, in Council Decision 2006/974/EC (4). (3) The European Strategy Forum on Research Infrastructures (ESFRI) and the e-Infrastructure Reflection Group (e-IRG) have produced and updated the first ever European Roadmap for Research Infrastructures. (4) Since the entry into force of the Community legal framework for an ERIC in 2009, two European research infrastructures have been awarded ERIC status. (5) Membership of an ERIC is open to Member States, associated countries, third countries other than associated countries and intergovernmental organisations. (6) Associated countries play an integral role in the preparation and the implementation of European research infrastructures and should be able to participate in ERICs on the same footing as Member States, as they contribute to the scientific excellence of Union research and to the competitiveness of the Unions economy through their support. (7) In order to facilitate the participation of associated countries in ERICs, Article 9(2) and (3) of Regulation (EC) No 723/2009 should be amended so that the contributions of the associated countries can be fully reflected in terms of membership and voting rights, HAS ADOPTED THIS REGULATION: Article 1 Article 9(2) and (3) of Regulation (EC) No 723/2009 are replaced by the following: 2. The membership of an ERIC must include a Member State and two other countries that are either Member States or associated countries. Further Member States or associated countries may join as members at any time on fair and reasonable terms specified in the Statutes and as observers without voting rights on conditions specified in those Statutes. Third countries other than associated countries as well as intergovernmental organisations, may also become members of an ERIC, subject to approval by the assembly of members referred to in Article 12(a), in accordance with the conditions and procedure for changes in membership laid down in its Statutes. 3. Member States or associated countries shall hold jointly the majority of the voting rights in the assembly of members. For an ERIC hosted by a Member State, proposals for amending its Statutes shall require the agreement of the majority of the Member States that are members of that ERIC. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 2 December 2013. For the Council The President E. GUSTAS (1) OJ C 161, 6.6.2013, p. 58. (2) Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community Legal Framework for a European Research Infrastructure Consortium (ERIC) (OJ L 206, 8.8.2009, p. 1). (3) Decision No 1982/2006/EC of the European Parliament and of the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-13) (OJ L 412, 30.12.2006, p. 1). (4) Council Decision 2006/974/EC of 19 December 2006 on the specific programme: Capacities implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (OJ L 54, 22.2.2007, p. 101).